Citation Nr: 0203847	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  95-38 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
right shoulder.  

2.  Entitlement to service connection for arthritis of hands.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran's record of service (DD-214) shows he had more 
than twenty years of active service which ended in October 
1992.  

The current appeal arose from a March 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for arthritis of the hands.

The veteran provided oral testimony before a Hearing Officer 
at the RO in July 1994, a transcript of which is associated 
with the claims folder.  

In October 1994 the RO denied entitlement to service 
connection for bursitis of the right shoulder.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  Bursitis of the right shoulder was not shown in active 
service.  

2.  There is no competent medical evidence of record linking 
the post reported bursitis of the right shoulder to service.

3.  Arthritis of the hands was not shown in service, 
disabling to a compensable degree during the first post 
service year; nor is such disorder shown by the post service 
medical evidence of record.  


CONCLUSIONS OF LAW

1.  Bursitis of the  right shoulder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

2.  Arthritis of the hands was not incurred in or aggravated 
by active service, nor may service connection be presumed for 
arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records shows that the 
veteran was seen in January 1974 with complaints of numbness 
in his fourth and fifth digits.  The diagnosis was possible 
neuritis of the fourth and fifth digits.  In June 1981 he was 
seen with complaints of right hand pain.  The diagnosis was 
sprain of the right wrist.  He was seen for follow-up in July 
1981 with complaints of continued pain and a knot getting 
larger.  The diagnosis was dorsal wrist ganglion.  He was 
seen again in August and October 1981.  The diagnosis was 
radial nerve palsy.  In January 1982 it was noted that he had 
fully recovered from radial nerve palsy without deficit.  The 
record is negative for any complaints, treatment, or 
diagnosis for bursitis of the right shoulder.  The periodic 
and separation examinations are negative for abnormalities of 
the hands and or upper extremities.  

The veteran was accorded a VA general examination in January 
1993.  He reported arthritis of the hands especially with the 
change of the weather.  The diagnosis was arthritis not 
found.  X-rays of the hands were normal. 

Associated with the claims file are VA clinical records dated 
from June 1994 to July 1995.  These records show that in June 
1994 the veteran was seen with complaints of pain and limited 
motion in his right shoulder times five weeks.  The diagnosis 
was probable bursitis.  

In August 1994 the veteran was seen with complaints of 
continued right arm pain.  The diagnosis was arthritis, right 
muscle strain.  In July 1995 he was diagnosed with 
degenerative joint disease right shoulder.  

The veteran was accorded a VA joints examination in June 
1994.  The diagnosis was degenerative arthritis of the right 
shoulder not found.  Bursitis of the right shoulder was 
diagnosed.  X-rays were normal.  
During his July 1994 personal hearing the veteran testified 
that he did not have problems with his hands but rather his 
shoulder.  The problems with his right shoulder began when he 
was in Alaska and had continued.  He was taking prescribed 
Ibuprofen.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

If not shown during service, service connection may be 
granted for arthritis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107.


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claims.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claims via 
the rating decisions , statement and supplemental statements 
of the case, and associated correspondence issued since the 
veteran filed his claims.  The above documentation in the 
aggregate has informed the veteran of the rationale for the 
denial of his claims.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.

The RO also considered the veteran's claims under the new law 
referable to the duty to assist the veteran as mandated by 
the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service connection for bursitis of the right shoulder

The service medical records are themselves devoid of any 
evidence of traumatic injury to the right shoulder.  Clinical 
evidence of any abnormality of the right shoulder was not 
reported until June 1994.  There is no medical record 
evidencing any right shoulder abnormality transpiring from 
the veteran's separation from service in 1992 to the initial 
documentation of bursitis of the right shoulder in 1994.  

There is no evidence that any chronic disorder of the right 
shoulder was shown in service or during an applicable 
presumption period.  Nor is there medical evidence of a 
relationship between the veteran's post service diagnosed 
bursitis and service.  



Here the veteran has adequately provided evidence that he is 
suffering from a current disability.  In this regard, the 
medical evidence of record sufficiently establishes a current 
right shoulder disorder diagnosed as bursitis; however, he 
has failed to provide medical evidence of a nexus between 
this disorder and service. 

Essentially, there are no documented medical opinions or 
other competent evidence of record linking the veteran's post 
service reported bursitis of the  right shoulder to service.  
Hickson, supra.  In addition, there is no evidence that any 
chronic disorder of the right shoulder was shown in service 
or during an applicable presumption period.  Nor is there 
medical evidence of a relationship between the veteran's 
current right shoulder disorder and any alleged continuity of 
symptomatology from service.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's own opinions and statements linking his post 
service diagnosed bursitis of the  right shoulder is not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a disorder of the right shoulder related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Because the veteran has failed to provide competent evidence 
of nexus between the post service bursitis of the  right 
shoulder and service, the Board finds that his claim of 
entitlement to service connection therefor must be denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for bursitis of the right 
shoulder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)


Service connection for Arthritis of the hands

The Board reiterates the three requirements in order to 
prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  
Hickson, supra.

In the instant case, the service medical records show that 
the veteran was diagnosed with possible neuritis of the 
fourth and fifth fingers, right wrist sprain, right wrist 
ganglion, and radial nerve palsy, right.  The service medical 
records also show completely resolved radial nerve palsy 
without residuals.  The service medical records are negative 
for complaints, treatment, or diagnosis of arthritis.  Post 
service medical records are negative for any of the above 
diagnoses.  There is no evidence that the veteran was 
diagnosed with any chronic disease to include arthritis in 
service or during an applicable presumption period.  

The Board must deny the claim of entitlement to service 
connection for a disorder based on the fact that there is no 
competent evidence of record demonstrating the current 
existence of a chronic hand disorder to include arthritis.

The veteran has failed to provide evidence that is suffering 
from arthritis of the hands.  There are no service or post 
service medical records documenting treatment or a diagnosis 
for arthritis of the hands.  The evidentiary record referred 
to above has been reviewed in detail and there is no evidence 
of arthritis of the hands.  

A claim for service-connection for a disability must be 
accompanied by medical evidence, which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  Gilpin 
v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 1998) Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

The most recent VA examination and X-ray reports revealed no 
evidence of arthritis.  The examiner specifically stated that 
arthritis of the hands, not found.  

The veteran's own opinions and statements that he has 
arthritis is not competent evidence in this case.  While a 
lay person is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has arthritis.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Consequently, the medical evidence of record fails to show 
that the veteran has arthritis of the hands.  If the evidence 
of record cannot show a present disability, there can be no 
valid claim for compensation.  See Brammer, supra

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for arthritis of the hands.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)


ORDER

Entitlement to service connection for bursitis of the right 
shoulder is denied.

Entitlement to service connection for arthritis of the hands 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

